Loring, J.
The sole argument made in support of the exceptions here in question is based on the assumption that the defendant could not accept an offer more than once, and consequently that, since the letter of Mr. Hamlin dated September 28 was an unsuccessful attempt to accept the offer in question, the plaintiff violated the duty it owed the defendant in transmitting a communication which was an acceptance of the offer. We are of opinion that the argument rests on a fallacy for the reasons stated in Metropolitan Coal Co. v. Boutell Transportation & Towing Co., ante, 72.

Exceptions overruled.